FILED
                              NOT FOR PUBLICATION                           JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERMAN ARMANDO BLANCO-                           No. 08-73070
RODRIGUEZ; MARIA ANTONIA
MALLARINO,                                       Agency Nos.         A099-345-247
                                                                     A099-345-248
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       German Armando Blanco-Rodriguez and Maria Antonia Mallarino, natives

and citizens of Colombia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings, Ramos-Lopez v.

Holder, 563 F.3d 855, 858 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s denial of asylum and withholding of

removal because petitioners failed to show that the kidnaping and threats

experienced by Blanco-Rodriguez were motivated on account of a protected

ground rather than by personal retribution. See Molina-Morales v. INS, 237 F.3d

1048, 1052 (9th Cir. 2001) (“purely personal retribution is, of course, not

persecution on account of” a protected ground); Sangha v. INS, 103 F.3d 1482,

1487 (9th Cir. 1997) (a petitioner cannot establish a nexus to a protected ground by

inference “unless the inference is one that is clearly to be drawn from the facts in

evidence”). In the absence of a nexus to a protected ground, petitioners’ asylum

and withholding of removal claims fail. Soriano v. Holder, 569 F.3d 1162, 1167

(9th Cir. 2009).

      Substantial evidence supports the BIA’s denial of CAT relief because

petitioners failed to establish it is more likely than not that they will be tortured on

return to Colombia. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.


                                            2                                     08-73070